Opinion by
Walker, R. S., P. J.
§ 1074. Statement of facts; requisites of; effect of absence of. A statement of the evidence adduced on the trial of a cause, made ex parte by the counsel for one only of the parties, and no evidence accompanying it of the approval of the judge who presided, can have no consideration whatever attached to it as a statement of facts. It is a well established rule that the charge of the judge below will not be revised unless there be a state*607ment of facts in the record, except the pleadings contain matter which shows the charge to be necessarily erroneous. [Bast v. Alford, 22 Tex. 399.] Or where there are no pleadings to support the verdict of the jury, and the issues in the pleadings do not warrant the charge to the jury. [Anding v. Perkins, 29 Tex. 348.] It is also a settled rule that, in the absence of a statement of facts, errors assigned upon the rulings of the court as to the admission of testimony will not be considered. [Hutchins v. Wade, 20 Tex. 7.]
April 23, 1881.
Affirmed.